ORDER

Pro se Kentucky prisoner Bill Fred Hamilton appeals a district court judgment that dismissed, without prejudice, his 42 U.S.C. § 1983 suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. RApp. P. 34(a).
Hamilton sued Boyle County, Kentucky; the county jail; the county jailor, and several unnamed defendants. He claimed that the defendants failed to protect him from an assaultive inmate, failed to properly treat his injuries after he was attacked, and otherwise failed to provide adequate medical treatment for him.
. In a thorough memorandum opinion and order, the district court dismissed Hamilton’s suit because Hamilton failed to exhaust his administrative remedies, as required by 42 U.S.C. § 1997(e), before filing suit. The court thereafter denied two post-judgment motions in which Hamilton attempted to show that exhaustion would be futile.
In his timely appeal, Hamilton argues that the district court erred by dismissing his suit for failure to exhaust. Both parties have filed briefs.
Upon de novo review, Curry v. Scott, 249 F.3d 493, 503 (6th Cir.2001), we conclude that the district court properly dismissed Hamilton’s suit for failure to exhaust his administrative remedies.
Accordingly, we affirm the district court’s judgment for the reasons articulated by that court in its orders entered on October 23 and December 15, 2000, and April 17, 2001. Rule 34(j)(2)(C), Rules of the Sixth Circuit.